Citation Nr: 0934030	
Decision Date: 09/10/09    Archive Date: 09/17/09

DOCKET NO.  04-11 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased schedular disability rating 
for neurodermatitis, also diagnosed as lichen simplex 
chronicus, in excess of 30 percent for the period prior to 
July 25, 2007. 

2.  Entitlement to an increased schedular disability rating 
for neurodermatitis, also diagnosed as lichen simplex 
chronicus, in excess of 60 percent for the period from July 
25, 2007. 

3.  Entitlement to special monthly compensation (SMC) for the 
aid and attendance of the veteran's spouse.

4.  Entitlement to an extra-schedular rating for 
neurodermatitis, also diagnosed as lichen simplex chronicus, 
pursuant to the provisions of 38 C.F.R. § 3.321(b)(1).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from May 1970 to August 
1974.

This matter is before the Board of Veterans' Appeals (Board), 
on remand from a November 2007 Order of the United States 
Court of Appeals for Veterans Claims (Court).  In that Order, 
the Court granted an October 2007 joint motion by the 
appellant and Secretary of VA (the parties).   

Thereby the Court vacated a December 2006 Board of Veterans' 
Appeals (Board) decision denying claims for: an increased 
rating in excess 30 percent for neurodermatitis, also 
diagnosed as lichen simplex chronicus; and special monthly 
compensation (SMC) for the aid and attendance of the 
veteran's spouse.  The Court remanded the case to the Board 
for action in compliance with instructions in the joint 
motion.  Thereafter in June 2008 the Board remanded the case 
to the RO for further development in compliance with the 
joint motion instructions.  

This matter originally came before the Board on appeal from 
an August 2003 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Winston-Salem, North 
Carolina.  In that rating decision the RO continued a 30 
percent disability rating for neurodermatitis, also diagnosed 
as lichen simplex chronicus; and denied special monthly 
compensation (SMC) for the aid and attendance of the 
veteran's spouse.

The Veteran appealed and the Board denied these claims in the 
December 2006 decision, from which the Veteran appealed to 
the Court.  Following the Board's June 2008 remand to the RO, 
in a March 2009 rating decision, the RO granted a 60 percent 
disability rating for neurodermatitis, also diagnosed as 
lichen simplex chronicus, effective July 25, 2007.  

The claims file contains an application for entitlement to a 
total disability evaluation based upon unemployability due to 
service-connected disability (TDIU), submitted in April 2009.  
This matter is referred to the RO for appropriate action.

The issue of entitlement to an extra-schedular rating for 
neurodermatitis, also diagnosed as lichen simplex chronicus, 
pursuant to the provisions of 38 C.F.R. § 3.321(b)(1), is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  For the period prior to July 25, 2007, the veteran's skin 
disorder approximates  involvement of more than 40 percent of 
the entire body or approximates an area of more than 40 
percent of exposed areas; and during this time the skin 
disorder was not productive of disfigurement of the head, 
face, or neck, or of exfoliative dermatitis with generalized 
involvement of the skin plus systemic manifestations such as 
fever, weight loss and hypoproteinemia.

2.  For the period from July 25, 2007, the veteran's skin 
disorder is not productive of disfigurement of the head, 
face, or neck, or of exfoliative dermatitis with generalized 
involvement of the skin plus systemic manifestations such as 
fever, weight loss and hypoproteinemia.

3.  The veteran's spouse is not blind; is not a patient in a 
nursing home; does not require the use of special prosthetic 
or orthopedic appliances; and is not bedridden; and medical 
evidence demonstrates that she is able to dress, bathe, and 
feed herself; to attend to the wants of nature; to keep 
herself ordinarily clean and presentable; and to protect 
herself from the hazards or dangers incident to her daily 
environment without care or assistance on a regular basis.


CONCLUSIONS OF LAW

1.  The criteria for a 60 percent rating and no more for the 
veteran's service-connected neurodermatitis, also diagnosed 
as lichen simplex chronicus, are met for the period prior to 
July 25, 2007.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.321, 4.118, Diagnostic Code 7806 
(2008).

2.  The criteria for a rating in excess of 60 percent for the 
veteran's service-connected neurodermatitis, also diagnosed 
as lichen simplex chronicus, for the period from July 25, 
2007 are not met. 38 U.S.C.A. §§ 1155, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.321, 4.118, Diagnostic Code 7806 
(2008).

3.  The criteria for SMC by reason of the veteran's spouse 
being in need of regular aid and attendance of another person 
are not met. 38 U.S.C.A. §§ 1114, 1115, 5103A, 5107 (West 
2002 & Supp. 2008); 38 C. F.R. §§ 3.159, 3.350, 3.351, 3.352 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.  Under 38 U.S.C.A. § 5103, VA must 
notify the claimant of any information or evidence not of 
record that is necessary to substantiate the claim, as well 
as what parts of that information or evidence VA will seek to 
provide, and what parts VA expects the claimant to provide.  
38 C.F.R. § 3.159(b) (2008).  

VA must provide such notice to a claimant prior to an initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (AOJ), even if the adjudication 
occurred prior to the enactment of the VCAA.  See Pelegrini 
v. Principi, 18 Vet. App. 112, 119-120 (2004).  VCAA 
requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a 
claim for service connection, so that VA must provide notice 
that a disability rating and an effective date will be 
assigned if service connection is awarded.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom. Hartman 
v. Nicholson, 483 F.3d 1311 (2007).  

Though notification to the veteran may not have met all of 
the requirements of the VCAA and related case law, the 
matters decided below may be addressed at this time, without 
further remand, because no errors in notice are prejudicial, 
and because the veteran has been provided all information 
needed for a reasonable person to prove these claims.  

VA notified the veteran of the information and evidence 
needed to substantiate and complete a claim by way of a 
number of letters dated in February and May 2003, and August 
2008, as well as in the March 2004 statement of the case and 
March 2009 supplemental statement of the case.  These 
documents provided notice of what part of that evidence is to 
be provided by the claimant, and notice of what part VA will 
attempt to obtain.  

The RO informed the veteran of the specific rating criteria 
which would provide a basis for an increased rating for the 
service-connected disorder on appeal, and the criteria 
necessary to prove entitlement to SMC for the aid and 
attendance of his spouse.  The RO has provided adequate 
notice of how effective dates are assigned. The claims were 
subsequently readjudicated; in the rating case, in the 
statement of the case, and in the SMC case, most recently in 
the March 2009 supplemental statement of the case.  To the 
extent the appellant did not receive full notice prior to the 
initial decision, after pertinent notice was provided, the 
claimant was afforded a meaningful opportunity to participate 
in the adjudication of the claim on appeal.  

The claimant was provided the opportunity to present 
pertinent evidence.  The record contains detailed records of 
medical treatment received and the reports of pertinent 
examinations.  In sum, there is no evidence of any VA error 
in notifying or assisting the appellant that reasonably 
affects the fairness of this adjudication.

VA has fulfilled its duty to assist the claimant by obtaining 
identified and available evidence needed to substantiate the 
claim, and, as warranted by law, by affording VA examinations 
as discussed below.  There is no indication that any 
additional evidence remains outstanding.

II.  Evaluation of Neurodermatitis, Also Diagnosed as Lichen 
Simplex Chronicus

Disability evaluations are determined by comparing present 
symptomatology with the criteria set forth in VA's Schedule 
for Rating Disabilities, which is based on average impairment 
in earning capacity. See 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. Part 4 (2008).  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition. Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  The Court has held 
that a claimant may experience multiple distinct degrees of 
disability that might result in different levels of 
compensation from the time an increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield, No. 
05-2424 (U.S. Vet. App. Nov. 19, 2007).  Thus the Board will 
consider whether different ratings may be warranted for 
different time periods based on different distinct levels of 
disability.

The veteran's statements describing the symptoms of his 
service-connected disorder are deemed competent evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992). These 
statements, however, must be considered with the clinical 
evidence of record and in conjunction with the pertinent 
rating criteria.

Under VA regulations, separate disabilities arising from a 
single disease entity are to be rated separately. See 38 
C.F.R. § 4.25 (2007); see also Esteban v. Brown, 6 Vet. App. 
259, 261(1994).  Evaluation of the same disability under 
various diagnoses, however, is to be avoided.  See 38 C.F.R. 
§ 4.14 (2006); Fanning v. Brown, 4 Vet. App. 225 (1993).
 
Service connection is in effect for neurodermatitis, also 
diagnosed as lichen simplex chronicus, which is evaluated as 
30 percent disabling prior to July 25, 2007, and as 60 
percent thereafter, under the hyphenated code 38 C.F.R. § 
4.118, Diagnostic Code 7899-7806.  

Use of such a hyphenated code indicates that the 
neurodermatitis/lichen simplex chronicus is evaluated as a 
skin disorder analogous to dermatitis or eczema.  See 38 
C.F.R. §§  4.20, 4.27, 4.118, Diagnostic Code 7806.  
Neurodermatitis is a name given to various types of eczema 
presumed to be cutaneous responses to prolonged scratching, 
rubbing, or pinching to relieve pruritus; there may be 
polymorphic lesions at the same or different times.  Some 
authorities consider this a psychogenic disorder.  See 
Dorland's Illustrated Medical Dictionary 1283 (31st ed. 
2007). 

Under 38 C.F.R. § 4.118, Diagnostic Code 7806, a 30 percent 
rating is warranted if the skin condition results in surface 
area involvement of 20 to 40 percent of the entire body or of 
exposed areas affected, or; systemic therapy such as  
corticosteroids or other immunosuppressive drugs is required 
for a total duration of six weeks or more, but not 
constantly, during the past 12-month period.  

A 60 percent rating requires involvement of more than 40 
percent of the entire body or more than 40 percent of exposed 
areas affected, or; constant or near-constant systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs required during the past 12-month period.  38 C.F.R. § 
4.118, Diagnostic Code 7806.  A 60 percent rating is the 
maximum rating assignable under this code.

Summary of Factual Background

The following medical evidence includes records of treatment 
during the period since February 2003, when the Veteran 
submitted his claim for an increase in rating.  These records 
generally reflect the symptoms present including the extent 
and variation of skin involvement of the service-connected 
symptoms.

A VA dermatology note in May 2003 shows that the Veteran 
reported that he had a flare-up recently requiring him to 
stop working for a few days.  He had significant pruritis, 
and medication had no significant effect.  On examination, 
there were several areas of lichenified plaques located in 
the left arm, right thigh, and buttocks. 

In a July 2003 statement, a VA physician noted that on 
examination in March 2003, the Veteran had neurodermatitis 
involving 20 percent of the body surface.  He was presently 
on medication consisting of topical and oral medication: 
Elidel, Atatrax, Temovate, and Capsaicin.  

VA treatment notes show that in February 2004 the Veteran 
reported that the condition was overall in stable state, not 
worse, and minimally improved.  At that time lesions were 
present in the right upper extremity, and dorsal hands, left 
elbow, sacrum, right abdomen with lichenified plaques/ 
superficial erosions.  The Veteran was on medication.  In 
April 2004, the condition involved both upper arms and both 
thighs.  In August, 2004, the condition involved the right 
upper extremity, dorsal hands, left elbow, sacrum, and left 
chest.

In October 2006, the condition involved the left upper arm, 
right upper thigh, and buttocks.  In January 2007, the 
condition involved the right and left upper arms, right and 
left thighs.  VA treatment notes in June 2007 show that the 
condition involved the right and left outer upper thigh, 
right and left upper arm, groin and buttocks.  Later that 
month the involvement included the upper medial arms, gluteal 
cleft, legs, abdomen, and lateral upper legs.  There were no 
lesions on the elbows knees, or scalp.

In an August 2007 statement, Lawrence A. Dunn, M.D., noted 
that he provided medical care for the Veteran.  Dr. Dunn 
stated that the veteran suffered from severe, 
neurodermatitis, which had become increasingly severe over 
several years.  Dr. Dunn stated that the Veteran experienced 
severe chronic burning pain and pruritis over much of his 
body; with lesions preventing the Veteran from being able to 
walk without increasing pain to intolerable levels.  The 
Veteran had failed multiple treatment trials.  The condition 
was chronic and increasing in severity.  The prognosis for 
recovery was poor; the condition was not expected to improve 
significantly.  Dr. Dunn opined that the symptoms caused the 
Veteran to be totally and permanently disabled.   

When seen by VA in September 2007, the condition involved the 
upper medial arms, left forearm, buttocks, gluteal cleft, 
abdomen, medial thighs, inguinal folds, and lateral upper 
legs.  There were no lesions on the elbows, knees, feet, 
hands, genitals, or scalp.

In a September 2007 statement, a VA treating physician noted 
that based on her review of the record, it was her opinion 
that the Veteran's neurodermatitis, lichen simplex chronicus, 
and eczematous dermatitis were service connected.  She 
further opined that the condition resulted in severe itching 
and burning over most of his body, and that the condition had 
worsened in recent years.  The condition caused significant 
discomfort and prevented the Veteran from being able to walk, 
or frequently change position.  The Veteran was on medication 
making the condition more tolerable, albeit they caused 
excess sedation, fatigue, and impaired concentration.  She 
opined that the prognosis was poor for improvement or 
recovery; and that the Veteran was totally and permanently 
disabled due to the condition.

In a September 2008 statement, Dr. Dunn opined that the 
Veteran had limited mobility as a result of eczema 
(neurodermatitis) affecting his groin and buttocks.  He was 
unable to ambulate without pain and had to limit driving due 
to pain from the rash scarring covering both legs and upper 
arms, back and shoulders.

The report of a September 2008 VA examination shows that the 
Veteran had a history of lichen simplex/neurodermatitis, 
which was constant and involved severe itching and burning.  
The Veteran reported complaints of constant buttocks 
involvement with an inability to sit, and painful walking.  
He reported having lost mobility and weight gain.  He 
reported that currently he did not have a flare-up of the 
condition.  The Veteran reported that the lesions were 
extremely painful, burning, itching, and tended to leave 
scars.

On examination there were three scattered pink papules on 
both the scalp and right arm, and multiple lesions on both 
legs.  There was a large solid plaque along the gluteal folds 
extending the entire length of the gluteal folds and 8 cm 
wide on each side.  There was hyperplasia of the epidermis 
and tiny breaks.  There were scattered circular scars on the 
right forearm and a linear scar on the left upper arm.  There 
were two scars on the back of the neck, which were difficult 
to see.  There were no disfiguring lesions or scars.  The 
scars were non-adherent, non-tender, and smooth.  There was 
no loss of functional ability due to scars, and no 
abnormality of the hair or nails.  

The examiner estimated that the condition covered less than 
20 percent of the body and less than 10 percent of exposed 
areas.  The examiner noted that the present condition may not 
be part of a flare-up of the condition.  The diagnosis was 
lichen simplex chronicus.

A VA progress note in November 2008 shows that erythema and 
scales were found on the lower legs, shoulders, back, 
abdomen, neck and chest.  Lichenification was noted on the 
buttocks, lateral thighs, and gluteal cleft.  There were no 
lesions on the feet, hands, palms, soles, genitals, face, or 
scalp.  There were no nail changes.  The treatment provider 
estimated the total involvement of approximately 50 percent 
of the body skin area.

In a June 2009 statement, Dr. Dunn noted that the Veteran 
experiences severe chronic burning pain and pruritis over 
much of his body; and that the lesions prevented him from 
being able to walk without intolerable pain.  The Veteran had 
failed multiple treatment trials and had been maintained on 
systemic therapy for many years without significant 
improvement.  Dr. Dunn considered the condition chronic and 
increasing in severity.  The prognosis for recovery was poor, 
and the doctor did not expect the condition to improve 
significantly.  Dr. Dunn opined that the condition renders 
the Veteran unemployable, due to the symptoms and side 
effects of the required medication.

Rating in Excess of 30 Percent prior to July 25, 2007

During the relevant period prior to July 25, 2007, the 
competent evidence on file shows that the severity of the 
Veteran's service-connected skin disability had not varied 
greatly over time since February 2003 when he submitted his 
claim for increase.  VA treatment records have generally 
showed that the Veteran has been on various medications with 
little or no success and that numerous flare-ups of the 
condition are noted throughout the period. 

As shown in the evidence above, during the period prior to 
July 25, 2007, the extent of body skin area involvement has 
varied from time to time though not significantly.  Nor has 
there been significant variance in symptoms overall since 
2003.  Essentially, the severity of the condition is 
approximately the same prior to and after July 25, 2007.  
Based on the foregoing evidence, the Board finds that the 
neurodermatitis, also diagnosed as lichen simplex chronicus, 
has varied in symptoms but has largely been productive of 
involvement of more than 40 percent of the entire body.  
After resolving any remaining reasonable doubt in favor of 
the veteran, the Board finds that the criteria are met for 
the assignment of a 60 percent disability rating prior to 
July 25, 2007.  

Rating in Excess of 60 Percent

Diagnostic Code 7806 (dermatitis or eczema) addresses a skin 
disease most analogous to the Veteran's neurodermatitis, also 
diagnosed as lichen simplex chronicus.  Therefore, Diagnostic 
Code 7806 is the appropriate code for evaluation of the 
Veteran's service-connected skin disability.  Because 60 
percent is the maximum assignable under Diagnostic Code 7806, 
a rating in excess of 60 percent is not assignable under that 
code for the Veteran's neurodermatitis, also diagnosed as 
lichen simplex chronicus, for any period.  

Turning to other diagnostic codes for rating skin problems, 
found at 38 C.F.R. § 4.118, the Board finds that the severity 
of the Veteran's skin condition does not approximate criteria 
warranting a rating over 60 percent under any such code.  See 
38 C.F.R. § 4.118, Diagnostic Codes 7800 (disfigurement of 
the head, face, or neck), 7817 (exfoliative dermatitis 
(erythroderma)).  

First, a higher rating is not in order under 38 C.F.R. § 
4.118, Diagnostic Code 7800, as there is no clinical evidence 
to show any significant disfigurement of the head, face, or 
neck resulting in visible or palpable tissue loss and either 
gross distortion or asymmetry of three or more features of 
paired sets of features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, lips), or: with 
six or more characteristics of disfigurements.  Note 1 
following 38 C.F.R. § 4.118, Diagnostic Code 7800 lists eight 
characteristics of disfigurement to be used in evaluating the 
disability under Diagnostic Code 7800.  

As reflected in numerous VA treatment records, the clinical 
evidence shows only a very few scars on the back of the neck, 
which were difficult to see.  These lesions do not constitute 
"six or more characteristics of disfigurement" as such 
characteristics are defined by VA.  See Note 1 following 38 
C.F.R. § 4.118, Diagnostic Code 7800. 
 
A rating in excess of 60 percent is not warranted under 38 
C.F.R. § 4.118, Diagnostic Code 7817, since there is no 
clinical evidence of any associated systemic manifestations 
such as fever, weight loss, and hypoproteinemia.  The 
evidence also does not indicate that the Veteran receives 
constant or near constant systemic therapy, PUVA or UVB 
treatments, or electron beam therapy required during the past 
12-month period. These criteria are core requirements for a 
100 percent rating under that code.  See 38 C.F.R. § 4.118, 
Diagnostic Code 7817. 

In sum, the evidence does not show that the service-connected 
skin condition meets or approximates the criteria for a 
disability rating in excess of 60 percent.  Thus, for the 
foregoing reasons, the Board finds that the preponderance of 
the evidence is against the grant of a disability rating in 
excess of 60 percent for neurodermatitis, also diagnosed as 
lichen simplex chronicus, for any period under consideration.   
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.7, 4.21 
(2008).

Notably, the record contains evidence by way of opinions that 
the Veteran's skin disability renders him unemployable.  This 
is addressed in the introduction and in the remand below.

III.  SMC for the Aid and Attendance of the Veteran's Spouse

The veteran's spouse has been diagnosed with post traumatic 
stress disorder (PTSD), and the veteran claims special 
monthly compensation (SMC) because of her disability.

Any veteran entitled to compensation at the rates provided in 
38 U.S.C.A. § 1114 (West 2002), whose disability is rated not 
less than 30 percent, and whose spouse is a patient in a 
nursing home; or helpless or blind, or so nearly helpless or 
blind as to need or require the regular aid and attendance of 
another person, is entitled to additional compensation.  38 
U.S.C.A. § 1115 (West 2002).  Under 38 C.F.R. § 3.351(a)(2), 
increased compensation (special monthly compensation) is 
payable to a veteran by reason of the veteran's spouse being 
in need of aid and attendance.  See 38 C.F.R. § 3.351(a)(2).  

Need for aid and attendance means helplessness or being so 
nearly helpless as to require the regular aid and attendance 
of another person.  See 38 C.F.R. § 3.351(b).  A spouse will 
be considered in need of regular aid and attendance if the 
spouse is blind or so nearly blind as to have corrected 
visual acuity of 5/200 or less, in both eyes, or concentric 
contraction of the visual field to 5 degrees or less; or is a 
patient in a nursing home because of mental or physical 
incapacity; or establishes a factual need for aid and 
attendance under the criteria set forth in the Schedule. See 
38 C.F.R. §§ 3.351, 3.352 (2008).

In determining the need for regular aid and attendance of 
another person VA will consider the following factors: the 
inability of claimant to dress or undress, or to keep 
ordinarily clean and presentable; frequent need of adjustment 
of any special prosthetic or orthopedic appliances which by 
reason of the particular disability cannot be done without 
aid which does not include the adjustment of appliances which 
normal persons would be unable to adjust without aid, such as 
supports, belts, lacing at the back; inability of claimant to 
feed himself through loss of coordination of upper 
extremities or through extreme weakness; inability to attend 
to the wants of nature; or incapacity, physical or mental, 
which requires care or assistance on a regular basis to 
protect the claimant from hazards or dangers incident to 
daily environment. 38 C.F.R. § 3.352 (a).  Being 
"bedridden" will be a proper basis for the determination of 
the need for regular aid and attendance of another.  Id.  

It is only necessary that the evidence establish that the 
Veteran's spouse is so helpless as to need regular aid and 
attendance, not that there be a constant need.  This will not 
be based solely on an opinion that the condition is such as 
to require her to be in bed.  This must be based on the 
actual requirement of personal assistance from others.  Id.

In the report of a May 2003 VA Aid and Attendance 
examination, the examiner noted that the Veteran's spouse was 
able to walk, feed, bathe, and dress herself, all without 
assistance.  She was not in a nursing home, was not visually 
impaired and did not require the use of any special 
equipment.  She remains in bed 10 hours per day.  The 
examiner commented that the Veteran's spouse suffered from 
severe PTSD and that the symptoms prevented her from leaving 
her home unless aided by another person.    

In a September 2008 statement, Dr. Dunn opined that the 
Veteran's spouse was housebound due to her PTSD, which caused 
overwhelming anxiety when she attempted to leave the 
immediate vicinity of her home.  He noted that she rarely 
leaves her house and did not leave its vicinity unless with 
her husband or trusted family member.  In a June 2009 
statement Dr. Dunn added that the Veteran's spouse was 
housebound; that she required her husband's care to remain in 
the home; and that without his assistance, she would not be 
able to manage activities of daily living.

It is not required that all of the enumerated disabling 
conditions under 38 C.F.R. § 3.352 (a) be found to exist.  
The particular personal functions which the veteran's spouse 
is unable to perform should be considered in connection with 
her condition as a whole.  It is only necessary that the 
evidence establish that the veteran's spouse is so helpless 
as to need regular aid and attendance, not that there be a 
constant need.  Determinations that the veteran's spouse is 
so helpless, as to be in need of regular aid and attendance, 
will not be based solely upon an opinion that the claimant's 
condition is such as would require her to be in bed.  They 
must be based on the actual requirement of personal 
assistance from others.  See 38 C.F.R. 
§ 3.352(a) (2008). 

The Veteran's spouse is not shown to manifest any of the 
listed disabling conditions enumerated as indicia of the need 
for regular aid and attendance of another person.  There is 
no evidence or claim that she cannot dress or keep herself 
clean and presentable; or that she requires adjustment of any 
special appliances or is unable to adjust without aid any 
clothing, or cannot feed herself due to incoordination or 
weakness; or that she meets any of the other criteria or 
approximates such criteria.  She is not shown to be 
bedridden.  

Basically, the Veteran asserts, and the evidence shows, that 
the Veteran's wife may be substantially confined to her home 
and vicinity due to psychiatric symptoms of her PTSD.  The 
Board accepts the Veteran's assertion-as verified by Dr. 
Dunn's statements-that the Veteran's spouse is to a great 
extent housebound, in that she is unable to leave the home or 
vicinity without Veteran or a trusted family member.

Under 38 C.F.R. § 3.351, while increased pension may be 
available if the claim were for a veteran himself being 
housebound, the provisions do not, however, recognize 
housebound status as a criterion for SMC by reason of the 
veteran's spouse needing aid and attendance.  See 38 C.F.R. § 
3.351 (a) (1) and 38 C.F.R. § 3.351 (a) (2).

Based on the foregoing, the Board concludes that the 
veteran's spouse is able to attend to the wants of nature; to 
keep herself ordinarily clean and presentable; and to protect 
herself from the hazards or dangers incident to her daily 
environment without care or assistance on a regular basis.

While the medical evidence on file reveals that the veteran's 
spouse is disabled, the evidence demonstrates that the 
criteria in the applicable regulations have not been met.  
Based on the VA examiner's objective clinical findings and 
opinion, which was solicited to determine whether the veteran 
is entitled to SMC for his dependent spouse, the Board finds 
his wife does not meet any of the criteria necessary for 
establishing the need for regular aid and attendance of 
another person under 38 C.F.R. § 3.352. 

Consequently, the claim must be denied because the 
preponderance of the evidence is unfavorable, meaning there 
is no reasonable doubt to resolve in the veteran's favor.  
See 38 C.F.R. § 4.3; Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).


ORDER

A 60 percent rating is granted for neurodermatitis, also 
diagnosed as lichen simplex chronicus, for the period prior 
to July 25, 2007, subject to the controlling regulations 
governing the payment of monetary benefits.

Entitlement to a rating in excess of 60 percent for 
neurodermatitis, also diagnosed as lichen simplex chronicus, 
is denied.

The claim for SMC for the aid and attendance of the Veteran's 
spouse is denied.


REMAND

As discussed in the above decision, the record includes 
several medical references concerning the veteran's inability 
to work due to neurodermatitis, also diagnosed as lichen 
simplex chronicus.  There is no record showing that the case 
has been referred to the Director of Compensation and Pension 
Service for consideration of an extra-schedular TDIU rating.  
Based on review of the above-discussed evidence concerning 
the veteran's employability due to his service-connected skin 
disability, this case must be referred to the Director of 
Compensation and Pension Service for consideration of an 
extra-schedular rating.

The Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Board must address a referral under 38 C.F.R. § 
3.321(b)(1) where circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995). In the Board's opinion, such 
"circumstances" are present.

Accordingly, the case is REMANDED for the following action:

The case should be referred to the 
Director of Compensation and Pension 
Service for initial consideration of an 
extra-schedular rating for 
neurodermatitis, also diagnosed as lichen 
simplex chronicus, under the provisions of 
38 C.F.R. 
§ 3.321(b)(1).  This action should be 
taken in light of the evidence of record.  
If the benefit sought on appeal remains 
denied, the appellant and his 
representative should be provided with a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.  Thereafter, the 
case should be returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

	(CONTINUED ON NEXT PAGE)

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


